  Case 21-02646       Doc 13     Filed 03/29/21 Entered 03/29/21 10:45:14          Desc Main
                                   Document     Page 1 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 IN RE:                                        )   BANKRUPTCY CASE
                                               )
 MARTIN MORENO, JR.,                           )   NO.: 21-02646
                                               )
          Debtor.                              )   CHAPTER 7
                                               )
                                               )   JUDGE: JACQUELINE P. COX
                                               )

                                   NOTICE OF MOTION

To: See attached service list.

       PLEASE TAKE NOTICE THAT that on April 6, 2021 at 1:00 p.m., I will appear before
the Honorable Judge Jacqueline P. Cox, or any judge sitting in Judge Cox’s place, and present the
Motion to Modify the Automatic Stay for LAKEVIEW LOAN SERVICING, LLC, a copy of
which is attached.

 This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

       To appear by video, (1) use this link: https://www.zoomgov.com/. (2) Enter the
 meeting ID 161 273 2896. (3) Enter the passcode 778135.

        To appear by telephone, (1) call Zoom for Government at 1-669-254-5252 or
 1-646- 828-7666. (2) Enter the meeting ID 161 273 2896. (3) Enter passcode 778135.

          When prompted identify yourself by stating your full name.

        To reach Judge Cox’s web page go to www.ilnb.uscourts.gov and click on the tab
 for Judges.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may call the matter regardless.
  Case 21-02646       Doc 13     Filed 03/29/21 Entered 03/29/21 10:45:14             Desc Main
                                   Document     Page 2 of 6



        I, the undersigned Attorney, certify that I served a copy of this notice and the attached
motion on each entity shown on the attached list at the address shown and by the method
indicated on the list on March 29, 2021, at 5:00p.m.




                                               McCalla Raymer Leibert Pierce, LLC

                                               /s/Dana O'Brien
                                               Dana O'Brien
                                               ARDC# 6256415
                                               1 N. Dearborn Suite 1200
                                               Chicago, IL 60602
                                               (312) 346-9088
  Case 21-02646        Doc 13   Filed 03/29/21 Entered 03/29/21 10:45:14      Desc Main
                                  Document     Page 3 of 6



                              NOTICE OF MOTION ADDRESSES

 To Trustee:                                           Served via U.S. Mail
 Trustee R Scott Alsterda
 Nixon Peabody LLP
 70 West Madison Street
 Suite 3500
 Chicago, IL 60602

To Debtor:                                             Served via U.S. Mail
Martin Moreno, Jr.
2316 W. 48th Place., Apt. 2
Chicago, IL 60609

Martin Moreno, Jr.
18017 Sacramento Avenue
Homewood, Illinois 60430

To Attorney:                                           by Electronic Notice through ECF
David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090

McCalla Raymer Leibert Pierce, LLC
Attorney For: Creditor
1 N. Dearborn Suite 1200
Chicago, IL 60602
(312) 346-9088
  Case 21-02646       Doc 13     Filed 03/29/21 Entered 03/29/21 10:45:14            Desc Main
                                   Document     Page 4 of 6




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
MARTIN MORENO, JR.,                             )   NO.: 21-02646
                                                )
         Debtor.                                )   CHAPTER 7
                                                )
                                                )   JUDGE: JACQUELINE P. COX
                                                )



                   MOTION TO MODIFY THE AUTOMATIC STAY

         NOW COMES LAKEVIEW LOAN SERVICING, LLC by and through its attorneys,

McCalla Raymer Leibert Pierce, LLC, and requests that the Automatic Stay heretofore entered

on the property located at 18017 Sacramento Avenue, Homewood, Illinois 60430 be Modified

stating as follows:

   1.       On February 28, 2021, the above captioned Chapter 7 was filed.

   2.       LAKEVIEW LOAN SERVICING, LLC services the first mortgage lien on the

            property located at 18017 Sacramento Avenue, Homewood, Illinois 60430.

   3.       The debt is based on an August 14, 2018, Mortgage and Note in the original sum of

            $174,480.00.

   4.       As of March 04, 2021, the funds necessary to pay off LAKEVIEW LOAN

            SERVICING, LLC on the above captioned account were approximately $221,879.37.

            Additional interest advances and charges may have accrued under the security

            instrument through the presentment of this motion. The Debtor's schedules list the

            fair market value of said property at $119,900.00.         According to the Debtor's

            schedules, there are other liens on the property totaling $207,000.00.
Case 21-02646          Doc 13     Filed 03/29/21 Entered 03/29/21 10:45:14          Desc Main
                                    Document     Page 5 of 6



       5.   The account is currently due and owing to LAKEVIEW LOAN SERVICING, LLC

            for the April 2019 current mortgage payment and those thereafter.

 6.         Attorney’s fees and costs for this motion are due in the amount of $938.00.

 7.         The Debtor's mailing address is different from 18017 Sacramento Avenue,

            Homewood, Illinois 60430.

 8.         The Debtor has no equity in the property located at 18017 Sacramento Avenue,

            Homewood, Illinois 60430 for the benefit of unsecured creditors.

 9.         LAKEVIEW LOAN SERVICING, LLC continues to be injured each day it remains

            bound by the Automatic Stay.

 10.        LAKEVIEW LOAN SERVICING, LLC is not adequately protected.

 11.        The property located at 18017 Sacramento Avenue, Homewood, Illinois 60430 is not

            necessary for the Debtor's reorganization.

 12.        The Debtor has scheduled an intention to surrender the property. Upon information

            and belief, the subject property is currently vacant.

 13.        No cause exists to delay the enforcement and implementation of relief and

            Bankruptcy Rule 4001(a)(3) should be waived.
  Case 21-02646      Doc 13     Filed 03/29/21 Entered 03/29/21 10:45:14          Desc Main
                                  Document     Page 6 of 6



       WHEREFORE, YOUR MOVANT PRAYS that the Automatic Stay be modified and that

Bankruptcy Rule 4001(a)(3) should be waived as not applicable, and for such other relief as this

Court deems just.


                                                   LAKEVIEW LOAN SERVICING, LLC




                                                   McCalla Raymer Leibert Pierce, LLC

                                         By:       /s/Dana O'Brien
                                                   Dana O'Brien
                                                   Illinois Bar No. 6256415
                                                   Attorney for Creditor
                                                   1 N. Dearborn Suite 1200
                                                   Chicago, IL 60602
                                                   Phone: (312) 346-9088
                                                   Fax: (312) 551-4400
                                                   Email: ILpleadings@mrpllc.com
